DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 5 is not shown with a single substrate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
There is not a embodiment where there is a single substrate with isolation passing the entire way through. Further it is unclear if 514 is a trench or a via.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 510 is not.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The only embodiment where the isolation is show to pass through the substrate is where the isolation is a trench. Applicant has not taught an embodiment with implant passing through the substrate, It may be obvious but it is not anticipated by the disclosure. Obviouness does not satisfy written decripition.
MPEP 2163.03 V states:
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Applicant does not show any embodiment other than a trench isolation which extend through the entire thickness of the substrate. Thus the scope of new claim 5 is not supported since it more generic as admitted buy applicant since it encompasses both implant and trench isolation extending entirely though the substrate, however only the trench embodiment isolation is disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a.	As to claim 5 if the trench extends through the entire substrate then there is a plurality of substrates not a single substrate. At least it should be a substrate having first and second regions.
The only embodiment where there is an isolation extending all the way through is for the trench embodiment. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim  1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shakuda (WIPO 2006025497) using US 20070284598 (cited in ids) cited on ids and English equivalent in view of Holm (5663581)cited on ids .


a.	As to claim 1,5  and 13 Shakuda teaches: multiple light emitting diode (LED) chip, comprising: a substrate  (layers 11 ); at least a first n-type layer comprising at least a first n-type region (layer 14 of 1(a) and a second n-type   region (item 14 of 1b) at least a first active layer comprising at least a first active region(item 15 of 1a) and a second active (item 15 of 1b) at least a first p-type layer comprising at least a first p-type region (item 16 of 1a) and a second p-type region (item 16 of 1b), wherein the first n-type region, the first active region, and the first p-type region together comprise a first light emitting device  on the substrate (1a), and the second n-type region, the second active region, and the second p-type region together comprise a second light emitting device on the substrate (1b); and at least one isolation region configured to electrically isolate the first light emitting device from the second light emitting device, wherein the at least one isolation region is arranged to extend at least partially into the 
Holm teaches a implant isolation extending into the substrate for an LED which extends into the substrate.   The isolation depth  merely defines well isolated extending the isolation entirely through the substrate improves since it ensures no current can even flow through substrate region.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide either a trench isolation of a implant isolation extending entirely through the substrate to provide total isolation to prevent undesired interference between the devices and shorting.
b. As to claim 2, Shakuda teaches wherein the at least one isolation region comprises a trench that extends through an entire thickness of the first n-type layer, the first active layer, and the first p-type layer (items 14-18).
c.	As to claim 3, Shakuda teaches wherein the trench is fill with an insulating material (item 21).
d.	As to claim 4, Shaduka teaches element 21 is SiO2 (paragraph 70).


Claim(s) 1-3,5, 9-12, and 13 is/are rejected under pre-AIA  35 U.S.C. 102 a as being anticipated by Fan (cited on ids ‘044) in view of Holm.
a.	As to claims 1, 2,  3, 5, and 13 Fan teaches A multiple light emitting diode (LED) chip, comprising: a substrate (figure 7b and a bottom of item 112 without a loss of generality these element define a support for the rest of the structure thus defining a substrate); at least a first n-type layer comprising at least a first n-type region and a second n-type region (the 
Fan teaches buffers were known  to lattice match background, but does not explicitly teach a buffer in the embodiment.
Holm teaches a implant isolation extending into the substrate for an LED which extends into the substrate.   The isolation depth merely defines well isolated extending the isolation entirely through the substrate improves since it ensures no current can even flow through substrate region.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide a buffer for lattice matching the substrate either a trench isolation of a implant isolation extending entirely through the substrate to provide total isolation to prevent undesired interference between the devices and shorting.


Fan teaches wherein the first light emitting device comprises a first light emitting device n-contact (some combination of item 118 122 and the intervening conductive  layer, the exact elements are arbitrary based of applicants figure 12 and 13 using 516 as the contact( and a first light emitting device p-contact (some combination of items 120 and 122 , and the second light emitting device comprises a second light emitting device n-contact and a second light emitting device p-contact (see figure 7 each device).
	c. 	As to claim 10 Since the term contact is arbitrary one can always define the elements so that: wherein the first light emitting device n- contact, the first light emitting device p-contact, the second light emitting device n-contact, and the second light emitting device p-contact are all arranged on a same side of the light emitter, is true.
	d.	As to claim 11, Though the claim does not require the support figure 7, show a support and the devices flip chip bonded to the support.
e.	As to claim 12, the term “contact” based on the specification is not limited to the portion in contact with the p-layer thus some arbitrary elements of the cited are coplanar. Further 122s are shown coplanar.
.

Claims 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shadukain view of Holm in furtherview of Shibata (6033,297) Fukshima (20070065960).

Sapphire and silicon carrbide were known for fabrication of element 11.
Shibata teaches passing a trench at least part way into the substrate for separation.
However the deeper the trench the better the isolation
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form the substrate from sapphire or silicon carbide to provide conventional materials as the substrate providing a cost benefit.
	It would have been further obvious to one of ordinary skill in the art at the time of filing to provide as trench at least partially through the substrate item 11 to improve isolation.
	b.	As to claim 8, Shaduka does not explicitly teach a features on the substrate to improve extraction.
Fukshima teaches adding feature to the back side of the substrate to improve extraction.
Thus it would have be obvious to one of ordinary skill in the art at the time of filing to have provided light extraction feature on the back of the substrate to improve light extraction.
Claims 1 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (20070235863).

A multiple light emitting diode (LED) chip, comprising: and at least one isolation region configured to electrically isolate a first light emitting device from a second light emitting device (item 1100 figure 11), wherein the at least one isolation region is arranged to extend at least partially into the substrate, and wherein the at least one isolation region is arranged to extend through an entire thickness of the substrate (items 314 and 313).

Lee does not explicitly teach the devices comprise at least a first n-type layer comprising at least a first n-type region and a second n-type region; at least a first active layer comprising at least a first active region and a second active region at least a first p-type layer comprising at least a first p-type region and a second p-type region, wherein the first n-type region, the first active region, and the first p-type region together comprise a first light emitting device on the substrate, and the second n-type region, the second active region, and the second p-type region together comprise a second light emitting device on the substrate.
However Lee teaches such devices were known figure 10.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to implement the devices as one of those of figure 10 specifically 10a 10e or 10g to provide a cost benefit provide using conventional devices. It is noted that these
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896